DETAILED ACTION
This Office action is in response to the amendment filed on 6 September 2022.  Claims 1-6, 8-9, 27-30, 34-35 and 38-41 are pending in the application.  Claims 7, 10-26, 31-33, 36 and 37 have been cancelled.  Claims 38-41 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were objected to under 37 CFR 1.83(a).  Applicant explained in the interview dated on 10 August 2022 the addition dummy channel is shown in figure 2 of the interview agenda wherefor the drawings objection is hereby withdrawn. 

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment, the rejection of claims 4-6, 34 and 35 under 35 USC 112, second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-9, 27, 28, 29, 30, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US PG pub. 20200119031 A1.
With respect to claim 1, Shen discloses a substrate (101, fig. 1B) having a cell array area (110, fig. 1B) and an extension area (120, fig. 1B) extending in a first direction (x direction, fig. 1A and 1B) from the cell array area (110, fig. 1B), the first direction (x direction, fig. 1A and 1B) extending parallel to a top surface of the substrate (101, fig. 1B); a vertical contact (145, fig. 1A and 1B) disposed on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in a vertical direction perpendicular to the top surface of the substrate (101, fig. 1B); a plurality of vertical channel structures (111, fig. 1B) on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and extending in the vertical direction; a plurality of dummy channel structures (141,151,161, fig. 1A) on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in the vertical direction and disposed adjacent to the vertical contact (145, fig. 1A and 1B); a plurality of gate electrode layers (105, fig. 1B) and a plurality of interlayer insulation layers (104, fig. 1B) stacked alternately on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and the extension area (120, fig. 1B) along sidewalls of the plurality of vertical channel structures (111, fig. 1B) and the plurality of dummy channel structures (141,151,161, fig. 1A); and an electrode pad (see figure 1B below) connected to the vertical contact (145, fig. 1A and 1B), wherein in the electrode pad (see figure 1B below) first and second dummy channel structure (one of 151, fig. 1A; 141,151,161, fig. 1A;251, fig. 2E) from among the plurality of dummy channel structures (141,151,161, fig. 1A) are respectively disposed at first and second sides of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B), and a horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A) has a shape that is shorter in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), the second direction (y direction, fig. 1A) extending parallel to the top surface of the substrate (101, fig. 1B) and perpendicular to the first direction (x direction, fig. 1A and 1B) the first and second dummy channel structures (one of 151, fig. 1A; 141,151,161, fig. 1A;251, fig. 2E).
However Shen did not discloses in figure 1, the plurality of dummy channel structures (141,151,161, fig. 1A) has a shape that is longer in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), and have a symmetrical shape with respect to the vertical contact, and the plurality of dummy channel structures extend in the second direction and have a bent structure rather than a straight line. Shen does discloses in figure 2E that the dummy channel structures 251 could have a longer shape in the y direction than the x direction and have a symmetrical shape with respect to the vertical contact 255 and the plurality of dummy channel structures 251 extend in the second direction and have a bent structure, furthermore, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
 With respect to claim 2, Shen discloses wherein the horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A) however Shen’s figure 1 did not discloses the dummy channel structures has one of a tetragonal shape, a square bracket shape, a round bracket shape, and a dumbbell shape, wherein a vertex portion of the horizontal cross-sectional surface is curved, and portions of the plurality of dummy channel structures (141,151,161, fig. 1A) are placed on a line passing through the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B). As shown in Shen in figure 2E-3D with a dumbbell shape or curved shape dummy channel structures, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 3, Shen discloses a plurality of additional electrode pad (see figure 1B below) and a plurality of additional vertical contact (145,155,165, fig. 1A and 1B), wherein each of the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed at boundaries between two electrode pads (as shown in figure 1A the dotted line )  from among the electrode pad (see figure 1B below) and the plurality of additional electrode pad (see figure 1B below) that are adjacent to each other in the first direction (x direction, fig. 1A and 1B). 
With respect to claim 4, Shen discloses an additional electrode pad (see figure 1B below), wherein the additional electrode pad (see figure 1B below; the step is lower therefore longer than the electrode pad at the top of the step) is longer than the electrode pad (see figure 1B below) in the first direction (x direction, fig. 1A and 1B), and an additional dummy channel structure (151, fig. 1A), in addition to the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed in the additional electrode pad (see figure 1B below). 
With respect to claim 5, Shen discloses wherein the additional dummy channel structure (151, fig. 1A) is disposed at a boundary between the electrode pad (see figure 1B below) and the additional electrode pad (see figure 1B below) which are adjacent to each other. 
With respect to claim 6, Shen discloses wherein a shape (as showing figure 1A) of a horizontal cross-sectional surface of the additional dummy channel structure (151, fig. 1A) is the same as the shape of the horizontal cross-sectional surface of each of the plurality of dummy channel structures (141,151,161, fig. 1A). 
With respect to claim 8, Shen discloses a division area (region 130, fig. 1A) extending in the first direction (x direction, fig. 1A and 1B) and dividing the plurality of gate electrode layers (105, fig. 1B) in the second direction (y direction, fig. 1A), a vertical cross-sectional surface of each of the plurality of gate electrode layers (105, fig. 1B) and the plurality of interlayer insulation layers (104, fig. 1B) along the second direction (y direction, fig. 1A) has a staircase structure in the extension area (120, fig. 1B), a distance between each of the plurality of dummy channel structures (141,151,161, fig. 1A) and the division area (region 130, fig. 1A) in the second direction (y direction, fig. 1A) is within a first setting range, and a maximum distance between two dummy channel structures (141,151,161, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) in a diagonal direction crossing the vertical contact (145, fig. 1A and 1B) is within a second setting range. 
With respect to claim 9, Shen discloses a plurality of additional electrode pad (see figure 1B below) at end portions of the plurality of gate electrode layers (105, fig. 1B) in the first direction (x direction, fig. 1A and 1B), and a plurality of additional vertical contact (145,155,165, fig. 1A and 1B) respectively connected to the plurality of additional electrode pad (see figure 1B below), wherein lengths of the plurality of additional vertical contact (145,155,165, fig. 1A and 1B) in the vertical direction vary along the first direction (x direction, fig. 1A and 1B) based on the staircase structure, and lengths of the plurality of dummy channel structures (141,151,161, fig. 1A) in the vertical direction are the same along the first direction (x direction, fig. 1A and 1B).
With respect to claim 29, wherein a horizontal cross-sectional shape of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 2E) has a shape that is longer in a second direction (y direction, fig. 1A) than in the first direction (x direction, fig. 1A and 1B), Shen does discloses in figure 2E that the dummy channel structures 251 could have a longer shape in the y direction than the x direction, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 30, wherein a horizontal cross-sectional shape of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 2E) however Shen’s figure 1 did not discloses dummy channel structure has one of a tetragonal shape, a square bracket shape, a round bracket shape, and a dumbbell shape, wherein vertex portions of the horizontal cross-sectional surface are curved, and portions of the single first dummy channel structure (one of 141, fig. 1A) and the single second dummy channel structure (one of 151, fig. 1A, fig. 2E) are placed on a line passing through the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B). As shown in Shen in figure 2E-3D with a dumbbell shape or curved shape dummy channel structures, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.


    PNG
    media_image1.png
    381
    603
    media_image1.png
    Greyscale


With respect to claim 27, Shen discloses a substrate (101, fig. 1B) having a cell array area (110, fig. 1B) and an extension area (120, fig. 1B) extending in a first direction (x direction, fig. 1A and 1B) from the cell array area (110, fig. 1B), the first direction (x direction, fig. 1A and 1B) extending parallel to a top surface of the substrate (101, fig. 1B); a vertical contact (145, fig. 1A and 1B) disposed on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in a vertical direction perpendicular to the top surface of the substrate (101, fig. 1B); a plurality of dummy channel structures (141,151,161, fig. 1A) on the substrate (101, fig. 1B) in the extension area (120, fig. 1B) and extending in the vertical direction and disposed adjacent to the vertical contact (145, fig. 1A and 1B); a plurality of gate electrode layers (105, fig. 1B) and a plurality of interlayer insulation layers (104, fig. 1B) stacked alternately on the substrate (101, fig. 1B) in the cell array area (110, fig. 1B) and the extension area (120, fig. 1B) along sidewalls of the plurality of dummy channel structures (141,151,161, fig. 1A); an electrode pad (see figure 1B below) connected to the vertical contact (145, fig. 1A and 1B), wherein the electrode pad (see figure 1B below) comprises at least one first dummy channel structure (one of 141, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) disposed at a first side of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B), and at least one second dummy channel structure (one of 151, fig. 1A, fig. 2E) from among the plurality of dummy channel structures (141,151,161, fig. 1A) disposed at a second side of the vertical contact (145, fig. 1A and 1B) in the first direction (x direction, fig. 1A and 1B); and a division area (region 130, fig. 1A) extending in the first direction (x direction, fig. 1A and 1B) and dividing the plurality of gate electrode layers (105, fig. 1B) in a second direction (y direction, fig. 1A), the second direction (y direction, fig. 1A) extending parallel to the top surface of the  substrate (101, fig. 1B) and perpendicular to the first direction (x direction, fig. 1A and 1B), Shen discloses that the at least one first dummy channel structure (one of 141, fig. 1A) and the at least one second dummy channel structure (one of 151, fig. 1A, fig. 2E) have a symmetrical shape with respect to the vertical contact, however Shen did not discloses in figure 1 that the plurality of dummy channel structures extend in the second direction and have a bent structure rather than a straight line. Shen does discloses in figure 2E that the dummy channel structures 251 could have a longer shape in the y direction than the x direction and have a symmetrical shape with respect to the vertical contact 255 and the plurality of dummy channel structures 251 extend in the second direction and have a bent structure, furthermore, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 28, Shen discloses wherein the at least one first dummy channel structure (one of 141, fig. 1A) includes a single first dummy channel structure (one of 141, fig. 1A) and the at least one second dummy channel structure (one of 151, fig. 1A, fig. 2E) includes a single second dummy channel structure (one of 151, fig. 1A, fig. 2E).
With respect to claim 34, Shen discloses an additional electrode pad (see figure 1B below), wherein the additional electrode pad (see figure 1B below) is longer than the electrode pad (see figure 1B below) in the first direction (x direction, fig. 1A and 1B), and an additional dummy channel structure (151, fig. 1A) from among the plurality of dummy channel structures (141,151,161, fig. 1A) is disposed in the additional electrode pad (see figure 1B below). 
With respect to claim 35, Shen discloses wherein the additional dummy channel structure (151, fig. 1A) is disposed at a boundary between the electrode pad (see figure 1B below) and the additional electrode pad (see figure 1B below) which are adjacent to each other.
Allowable Subject Matter
Claims 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, 27-30, 34-35 and 38-41 have been considered but are moot in light of the new ground of rejection. Applicant has argued that the applied art fails to teach “the first and second dummy channel structures have a symmetrical shape with respect to the vertical contact, and the plurality of dummy channel structures extend in the second direction and have a bent structure rather than a straight line”. Admittedly, Shen et al. does not show in Figs. 1 and 3  that dummy channel structures have a symmetrical shape and that the dummy channel structures extend in the second direction and have a bent structure rather than a straight line. However, Shen et al. show in figure 2E that the dummy channel structures could have a bent structure and have a symmetrical shape with respect to the vertical contact. Therefore, the amended claims are not patentable over Shen et al., as applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822